Citation Nr: 1604569	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of death pension in the amount of $53,248.00.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.  He died on July [redacted], 1993.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 decision by the Department of Veterans Affairs (VA) Debt Management Center (DMC) at the St. Paul Regional Office (RO).  Original jurisdiction of the appellant's claim resides in the RO in North Little Rock, Arkansas. 

In December 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

By a January 2016 decision, the Committee on Waivers and Compromises granted a waiver of an overpayment of death pension benefits to the appellant in the amount of $53,248.00.



CONCLUSION OF LAW

There remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2013, the DMC notified the appellant that a debt had been created due to overpayment of death pension benefits and the appellant expressed disagreement with the creation of the debt and requested a waiver of recovery of the overpayment in January 2014, thereby initiating an appeal.  A Statement of the Case was issued on this matter in May 2014 and the appellant perfected an appeal in June 2014.

However, the Committee on Waivers and Compromises (Committee) granted a waiver of the overpayment in controversy in January 2016.  This represents a complete grant of the appellant's appeal and rendered moot any argument with regard to the validity of the debt created. 

Because her claim for a waiver of this overpayment has been rendered moot by virtue of the Committee's January 2016 allowance in full, the current appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).



ORDER

The appeal of entitlement to a waiver of recovery of an overpayment of death pension benefits in the amount of $53,248.00 is moot because the benefit was previously granted, and it is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


